William B. Browtsf, J.,
dissenting. I respectfully dissent on the basis that the alleged defamatory article expresses a constitutionally protected opinion and accordingly cannot be the basis of a defamation action.
There is a growing judicial recognition that pure statements of opinion are absolutely privileged from being the basis for a defamation suit. See, e.g., Gertz v. Robert Welch, Inc. (1974), 418 U.S. 324. In Orr v. Argus Press Co. (C.A. 6, 1978), 586 F. 2d 1108, 1114, the Gertz principle regarding a statement of opinion was applied: “It is now established as a matter of constitutional law that a statement of opinion about matters which are publicly known is not defamatory.” The underlying rationale is that even erroneous opinion is to be tolerated in order that self-censorship not prevail over robust public debate.
In the instant case, appellant was essentially accused in the article of perjury, i.e., lying under oath. The great weight of authority holds that allegations concerning illegality are not absolutely protected by the First Amendment.
“While the Restatement (Second) of Torts posits an absolute privilege for opinions, it explicitly recognizes that an allegation of criminal behavior is properly the subject of a defamation action. Most courts have not faced the question of whether such accusations should be categorized as facts or *300opinions. .They have acknowledged, nonetheless, either implicitly or explicitly, that such accusations are not absolutely protected under the first amendment and have only the more limited New York Times privilege reserved for statements not made in reckless disregard of the truth.” Note, Fact and Opinion After Gertz v. Robert Welch, Inc.: The Evolution of a Privilege (1981), 34 Rutgers L. Rev. 81, 114-115.
In the instant case, the statements were not made in reckless disregard of the truth. The author disclosed the basis upon which his opinions were formulated. He stated he attended the wrestling match in question and was present at the OHSAA hearing. The writer also indicated he had a recounting of the due process proceedings held in Franklin County from Dr. Meyer, who had also been at the OHSAA hearing. Under these facts, I cannot find that the writer acted in reckless disregard of the truth. Resultantly, in my opinion, this editorial opinion may not form the basis of a defamation suit.
Having determined that the article constituted a constitutionally privileged opinion, it is unnecessary to consider the issue of whether appellant was a public figure.